Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered. 

Status of Claims
Claims 1-23 were previously pending and subject to a Final Office Action dated April 18, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment on August 17, 2022 (the “previous Amendment”) which resulted in an Advisory Action dated August 26, 2022 indicating non-entry of the previous Amendment.  Applicant then filed the RCE and another amendment (“Amendment”) on September 19, 2022 amending claims 1, 6, 8, 13, 15, and 19.  The present non-final Office Action addresses pending claims 1-23 in the Amendment.




Response to Arguments
Applicant' s arguments with respect to the claim objections and claim rejections under 35 USC 112(a) and 103 set forth in the Final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, Applicant' s amendments to the claims raise new claim objections and claim rejections under 35 USC 103 that are presented herein.  Furthermore, the claims continue to be rejected under 35 USC 101.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 9-10 of the Amendment, Applicant asserts that the claim amendments overcome the rejection under 35 USC 101.  The Examiner disagrees as set forth in the rejection below.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §103
At page 10 of the Amendment, Applicant takes the position that the claims have been amended to recite features not taught or suggested by the cited art.  The Examiner disagrees as set forth in the rejection below.

Claim Objections
Claims 1, 2, 6, 8, 13, 15, 19, and 20 objected to because of the following informalities:  Regarding the acronyms generally, it appears that only the first instance of each respective acronym should be in parenthesis.  Regarding claims 2 and 16 in particular, it appears that lines 1-2 should read --wherein the receiving PGHD--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-7 and 21 are directed to a method (i.e., a process) and claims 8-14 and 22 are directed to a system (i.e., a machine), and claims 15-20 and 23 are directed to a non-transitory computer-readable storage medium (i.e., a manufacture).  Accordingly, claims 1-23 are all within at least one of the four statutory categories.  35 USC §101.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 8 includes limitations that recite at least one abstract idea.  Specifically, independent claim 8 recites:

A system comprising: 
a processor; 
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
implementing digital therapeutic (DTx) models to generate health related insights specific to a patient through an artificial intelligence (AI) system that gathers data, including answers to machine generated questions, through the (DTx) models, wherein the answers include IDs identifying the day and time the answers were provided;
receiving patient generated health data (PGHD) that includes the answers from information handling systems to machine generated questions about patient health status by (AI) system, wherein the machine-generated questions are produced based on the PGHD;
accessing and consuming the PGHD by the (AI) system to generate deep layer patient profiles that are longitudinally integrated based on the IDS, included in the PGHD and include patient electronic health records (EHRs), wherein the patient EHRs and other data are integrated into the deep layer patient profiles to generate dynamic patient data by the (AI) system;
processing the dynamic patient data with dynamic knowledge models to generate the health related insights specific to the patient in a clinically relevant time by the (AI) system; and
using the insights by the (AI) system to affect a care pathway specific for the patient.

The Examiner submits that the foregoing underlined limitations constitute “certain methods of organizing human activity” because generating patient-specific health related insights; accessing and consuming patient responses/answers/data to questions to generate “deep layer patient profiles” that are longitudinally integrated based on time/day IDs and included in the patient data and include patient EHRs, where the patient EHRs and other data are integrated into the deep layer patient profile to create “dynamic patient data”; processing the dynamic patient data with knowledge models to generate the insights in a “clinically relevant” time; and then using the insights to affect a care pathway for the patient relates to managing human behavior/interactions between people (“certain methods of organizing human activity”).  For instance, physicians and other medical professionals have been working with patients for many years to incorporate patient answers/responses/data to questions into their EHRs over time to generate patient profiles and dynamic patient data and then “processed” the same with knowledge models (e.g., in their mind, in medical literature, etc.) to generate “insights” (e.g., recommendations) in a clinically relevant time (e.g., at a doctor’s appointment, etc.) which are then used to affect a “care pathway” (e.g., treatment plan) for the patient.  
Furthermore, generating patient-specific health related insights, accessing and consuming patient responses/answers/data to questions to generate “deep layer patient profiles,” longitudinally integrating the deep layer patient profiles with the patient EHRs to create “dynamic patient data,” processing the dynamic patient data with knowledge models to generate the insights in a “clinically relevant” time, and then using the insights to affect a care pathway for the patient are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind with pen and paper (“mental process”).  
Accordingly, the claim recites at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):



A system comprising: 
a processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); 
a data bus coupled to the processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f))and configured for: 
implementing digital therapeutic (DTx) models to (using computers or machinery as mere tools to perform the abstract idea and merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished as noted below, see MPEP § 2106.05(f)) generate health related insights specific to a patient through an artificial intelligence (AI) system (using computers or machinery as mere tools to perform the abstract idea and merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished as noted below, see MPEP § 2106.05(f); mere field of use limitation as noted below, see MPEP § 2106.05(h)) that gathers data, including answers to machine generated questions, through the (DTx) models, wherein the answers include IDs identifying the day and time the answers were provided (extra-solution activity as noted below, see MPEP § 2106.05(g); (using computers or machinery as mere tools to perform the abstract idea and merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished as noted below, see MPEP § 2106.05(f));
receiving patient generated health data (PGHD) that includes the answers from information handling systems to machine generated questions about patient health status by (AI) system (extra-solution activity as noted below, see MPEP § 2106.05(g)), wherein the machine-generated questions are produced based on the PGHD (mere field of use limitation as noted below, see MPEP § 2106.05(h));
accessing and consuming the PGHD by the (AI) system (using computers or machinery as mere tools to perform the abstract idea and merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished as noted below, see MPEP § 2106.05(f); mere field of use limitation as noted below, see MPEP § 2106.05(h))to generate deep layer patient profiles that are longitudinally integrated based on the IDS, included in the PGHD and include patient electronic health records (EHRs), wherein the patient EHRs and other data are integrated into the deep layer patient profiles to generate dynamic patient data by the (AI) system (using computers or machinery as mere tools to perform the abstract idea and merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished as noted below, see MPEP § 2106.05(f); mere field of use limitation as noted below, see MPEP § 2106.05(h));
processing the dynamic patient data with dynamic knowledge models to generate the health related insights specific to the patient in a clinically relevant time by the (AI) system (using computers or machinery as mere tools to perform the abstract idea and merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished as noted below, see MPEP § 2106.05(f); mere field of use limitation as noted below, see MPEP § 2106.05(h)); and
using the insights by the (AI) system (using computers or machinery as mere tools to perform the abstract idea and merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished as noted below, see MPEP § 2106.05(f); mere field of use limitation as noted below, see MPEP § 2106.05(h)) to affect a care pathway specific for the patient.
For the following reasons, the Examiner submits that the above-identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor, data bus, storage medium, and computer code/instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of implementing “digital therapeutic (DTx) models” to generate the insights, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea and merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitations of gathering data, including answers to machine generated questions, where the answers include IDs identifying the day and time the answers were provided and receiving patient generated health data (PGHD) from information handling systems to machine generated questions about patient health status, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation directed to how the machine-generated questions are produced based on the PGHD, the Examiner submits that this limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without providing inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Regarding use of the “(AI) system” to receive the questions, access and consume the PGHD, longitudinally aggregate the patient data with patient EHRs, process the data with dynamic knowledge models to generate patient-specific, health-related insights, and use the insights to effect the care pathway for the patient, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea and merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)) and/or do no more than generally link use of the abstract idea to a particular technological environment or field of use without providing inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)) at such high level of generality.
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 8 and analogous independent claims 1 and 15 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 8 and analogous independent claims 1 and 15 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2, 3, 9, 10, 16, and 17: These claims specify that the receiving patient data is dynamic and changes over time and includes answers to questions about symptoms and biometric device data and/or longitudinal patient EHRs and dynamic patient data which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 4, 11, and 18: These claims recite that the knowledge models are created and updated with information by medical experts and based on scientific evidence which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 5 and 12: These claims merely recite that the knowledge models are defined by domains and programs which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 6, 13, and 19: These claims recite that the questions are refined based on determinative factors which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 7, 14, and 20: These claims specify that the digital therapeutics is related to oncology treatment which does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Claims 21-23: These claims recite that the insights are generated in time to affect patient care decisions at specific points of care in a care pathway which do no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 8 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the processor, data bus, storage medium, and computer code/instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of implementing “digital therapeutic (DTx) models” to generate the insights, the Examiner submits that this limitation amounts to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea and merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to how the machine-generated questions are produced based on the PGHD, the Examiner submits that this limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without providing inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)).
Regarding use of the “(AI) system” to receive the questions, access and consume the PGHD, longitudinally aggregate the patient data with patient EHRs, process the data with dynamic knowledge models to generate patient-specific, health-related insights, and use the insights to effect the care pathway for the patient, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool to perform the above-noted at least one abstract idea and merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)) and/or do no more than generally link use of the abstract idea to a particular technological environment or field of use without providing inventive concept to the at least one abstract idea (see MPEP § 2106.05(h)) at such high level of generality.
Regarding the additional limitations directed to gathering data, including answers to machine generated questions, where the answers include IDs identifying the day and time the answers were provided and receiving patient generated health data (PGHD) from information handling systems to machine generated questions about patient health status which the Examiner submits merely adds insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-23 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2015/0213223 to Amarasingham et al. (“Amarasingham”) in view of U.S. Patent App. Pub. No. 2021/0133509 to Wall et al. (“Wall”) and U.S. Patent No. RE43,433 to Iliff (“Iliff”):
Regarding claim 1, Amarasingham discloses a computer-implementable method (the computing device 12 of system/method 10 of Figure 1 receives patient data and determines interventions per [0029] which would be via a computer-implementable method) comprising: 
implementing digital therapeutic (DTx) models to generate health related insights specific to a patient through an artificial intelligence (AI) system that gathers data, including answers to machine generated questions, through the (DTx) models, ... (Figures 1 and 3 and [0029] and [0043] illustrate/discuss a holistic patient care/management system that receives patient data and generates recommended treatments/therapeutics/insights for particular/specific patients, where the recommended treatments/therapeutics/insights are digitally generated as the system includes various computing devices; furthermore, [0056] notes how risk logic module 66 receives patient data and determines a risk score corresponding to interventions/insights, [0064] discusses how the risk logic module 66 includes an artificial intelligence (AI) model process 72, and [0068] discusses how the scores can highlight potential strategies/insights; accordingly, the system 10 amounts to an “AI system” that implements “DTx models” to generate the insights/therapies/etc.; furthermore, [0030]-[0031] discusses how the system 10 can receive various types of patient data including in relation to screening health questionnaires and patient preference surveys and that the patients can enter the data such that the data includes answers to “machine generated questions”);
receiving patient generated health data (PGHD) that includes the answers from information handling systems to the machine generated questions about patient health status ([0030]-[0031] discuss how the system 10 can receive various types of patient data (“PGHD”) including in relation to screening health questionnaires and patient preference surveys and that the patients can enter the data (which would be via some computing device) such that the PGHD includes the answers from the patients; as the system is made up of a plurality of computing devices per Figure 1, then the questions are presented on a display for the patients to answer and enter their data; still further, [0030]-[0031] discuss how the various EMR data, which includes the data/answers regarding the questionnaires/surveys of [0031], can come various sources such as healthcare entities 14, non-healthcare entities 15, information exchanges, etc., which amount to “information handling systems”) by the (AI) system ([0054] discusses how data extraction process extracts non-clinical data which thus includes patient data to questionnaires per [0031] (the PGHD), [0056] notes how risk logic module 66 receives patient data and determines a risk score corresponding to interventions/insights, and [0064] discusses how the risk logic module 66 includes an artificial intelligence (AI) model process 72; accordingly, the PGHD is received by the AI system), ...
accessing and consuming the PGHD by the (AI) system ([0054] discusses how data extraction process extracts non-clinical data which would include patient data to questionnaires per [0031] (the PGHD), [0056] notes how risk logic module 66 receives patient data and determines a risk score corresponding to interventions/insights, and [0064] discusses how the risk logic module 66 includes an artificial intelligence (AI) model process 72; accordingly, the PGHD is “accessed” and “consumed” by the AI system) to generate deep layer patient profiles..., included in the PGHD and include patient electronic health records (EHRs) ([0066]-[0069] discuss how results from the disease component/risk logic module 66 includes patient-specific data including for instance predicted events, lab tends, risk scores, physical reports, etc. and can be stored in healthcare facilities electronic medical records; the generated results, electronic medical records, and PGHD amounts to “deep layer patient profiles” because it includes various different types of data such that each of the various types of data are different “layers”), wherein the patient EHRs and other data are integrated into the deep layer patient profiles ([0054] notes that the data extraction process extracts clinical data (which includes the EHRs per [0030]) and non-clinical data (which includes the PGHD (other data) per [0031]) which are integrated with the deep layer patient profiles as noted above) to generate dynamic patient data by the (AI) system ([0040] and [0054] discuss how the system 10 (“AI system”) receives and processes data in real-time such that the generated patient data is “dynamic”);
processing the dynamic patient data with dynamic knowledge models to generate the health related insights specific to the patient in a clinically relevant time by the (AI)  system ([0048], [0061], and [0068] discuss how various predictive models process the continually collected patient data (which is “dynamic patient data” as noted above) to generate patient-specific, health-related recommendations/insights on a real-time basis which is in some “clinically relevant time” by the “AI” system 10); and
using the insights by the (AI) system to affect a care pathway specific for the patient ([0044] and [0073] discuss how the system continually monitors the patient’s condition, arranges for efficient delivery of care, communicates timely information to providers and family, etc., while [0048] and [0061] discuss various predictive models for providing readmission risk, treatment/therapy recommendations, and patient care surveillance, all of which amounts to “using the insights to affect a care pathway specific for the patient”; for instance, [0083] discusses a recommended intervention pathway; also see Figure 3 which illustrates a patient care timeline; still further, [0061] notes how the predictive model is implemented by the risk logic module 66 while [0064] notes how the risk logic module 66 includes an AI model tuning process; accordingly, the AI system uses the patient-specific insights to affect the care pathway).
However, Amarasingham appears to be silent regarding wherein the answers include IDs identifying the day and time the answers were provided and the deep layer patient profiles being longitudinally integrated based on the IDs.
Nevertheless, Iliff teaches (column 64, line 57 through column 65, line 9) that it was known in the healthcare informatics art for a computerized medical diagnostic and treatment advice (MDATA) system 100 to time and date stamp a patient’s answers to questions and store the answers in the patient’s database (in their “EHR” thereby forming “deep layer patient profiles” that are “longitudinally integrated based on the time and date IDs) to advantageously allow the system 100 to take into account past medical history of the patient, such as those learned from past consultations, before treatment advice is provided, thereby increasing the efficacy of the provided treatment advice.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the answers to include IDs identifying the day and time the answers were provided and the deep layer patient profiles to be longitudinally integrated based on the IDs in the system of Amarasingham as taught by Iliff to advantageously allow the system to take into account past medical history of the patient, such as those learned from answers to past questions, before insights are provided, which would thereby increase the efficacy of the provided insights and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Amarasingham/Iliff combination appears to be silent regarding wherein machine-generated questions are produced based on the PGHD.
Nevertheless, Wall teaches ([0340]) that it was known in the healthcare informatics art for an assessment model (constructed via a machine learning algorithm per [0346]) to generate questions for patients for purposes of screening patient answers against disorders, whereby the assessment model can advantageously dynamically adjust questions based on previous answers (patient-generated health data) to enable evaluation of the patient’s disorder with a high level of granularity ([0340]) as part of generating a digital therapeutics plan ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine-generated questions of Amarasingham to have been produced based on the PGHD as taught by Wall to advantageously dynamically adjust questions based on previous answers to enable evaluation of the patient’s disorder with a high level of granularity and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, the Amarasingham/Iliff/Wall combination discloses the method of claim 1, further including wherein the receiving patient generated health data (PGHD) is dynamic and changes over time and includes answers to machine generated questions about patient symptoms ([0048] and [0077] of Amarasingham discuss how the patient data is continually received by the system and then disease/adverse event classifications are updated as necessary; accordingly, in the case where there were updates, the received patient data would have changed over time and thus be dynamic; also, [0084] of Amarasingham discusses changes in patient data; furthermore, Wall discloses ([0340]) how a machine learning generated assessment model ([0346]) dynamically adjusts questions posed to patients (and thus receives dynamically changing answers/data in response to such questions) regarding symptoms/features to enable evaluation of the patient’s disorder with a high level of granularity, all as previously discussed; thus, in the event that Amarasingham does not explicitly disclose that receiving of the PGHD is “dynamic and changes over time and includes answers to machine generated questions about patient symptoms,” then it would have been obvious to have received dynamic and changing PGHD including answers to machine generated questions about patient symptoms as taught by Wall to enable evaluation of the patient’s disorder with a high level of granularity similar to as previously discussed) and data gathered from biometric sensors ([0045] of Amarasingham discloses that the system 10 regularly receives patient vital signs which would be from biometric sensors).

Regarding claim 3, the Amarasingham/Iliff/Wall combination discloses the method of claim 1, further including wherein the patient data is dynamic and changes over time ([0048] and [0077] of Amarasingham discuss how the patient data is continually received by the system and then disease/adverse event classifications are updated as necessary; accordingly, in the case where there were updates, the received patient data would have changed over time and thus be dynamic; also, [0084] of Amarasingham discusses changes in patient data), and comprises longitudinal patient electronic health records ([0030] discusses electronic medical records while [0067] discusses how summary views of patient data over time (which would include the EMRs from [0030]) and lab trends (which again would be longitudinal as it would be over time) can be generated/received) and dynamic patient generated health data (Wall discloses ([0340]) how a machine learning generated assessment model ([0346]) dynamically adjusts questions posed to patients (and thus receives dynamically changing answers/data in response to such questions) regarding symptoms/features to enable evaluation of the patient’s disorder with a high level of granularity, all as previously discussed; thus, in the event that Amarasingham does not explicitly disclose the patient data to include “dynamic patient generated health data,” then it would have been obvious for the patient data of Amarasingham to include “dynamic patient generated health data” as taught by Wall to enable evaluation of the patient’s disorder with a high level of granularity similar to as previously discussed).

Regarding claim 4, the Amarasingham/Iliff/Wall combination discloses the method of claim 1, further including wherein the dynamic knowledge models are created and updated with information provided by medical experts ([0070] of Amarasingham discusses how local clinical preferences/knowledge/approaches can be provided and thresholds/weights/other parameters of the predictive models can be set or reset (created/updated) via system configuration interface 77 by the institution or health system which would be by “medical experts” as health systems include staff such as physicians and nurses per [0046] for instance).

Regarding claim 5, the Amarasingham/Iliff/Wall combination discloses the method of claim 1, further including wherein the dynamic knowledge models are defined by domains ([0061] of Amarasingham discusses a “heart failure” predictive model, an “all-cause readmissions” predictive model, a “kidney disease progression” predictive model, etc. (different domains) and programs ([0048] and [0133]-[0135] of Amarasingham discuss how the system (which is defined by the predictive models as noted previously) generate various different intervention recommendation plans such as in relation to inpatient clinical/social interventions, outpatient clinical/social interventions, follow-up appointments, medications, etc.; accordingly, the knowledge models are defined by a “program” for medication, a “program” for inpatient social interventions, a “program” for outpatient clinical follow-ups, etc.).

Regarding claim 6, the Amarasingham/Iliff/Wall combination discloses the method of claim 1, further including wherein the machine-generated questions about patient health status are refined based on determinative factors related to the patient by the (AI) system (Wall discloses ([0340]) how the machine learning generated assessment model ([0346]) dynamically adjusts questions posed to patients based on a determination that the subject is more likely to have a particular diagnosis after answering previous questions (based on determinative factors related to the patient) to enable evaluation of the patient’s disorder with a high level of granularity as part of generating a digital therapeutics plan [0009]); similar to as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine-generated questions about patient health status of the Amarasingham/Wall/Iliff combination to have been refined based on determinative factors related to the patient by the AI system as taught by Wall to advantageously enable evaluation of the patient’s disorder with a high level of granularity as part of generating a digital therapeutics plan.
Regarding claim 7, the Amarasingham/Iliff/Wall combination discloses the method of claim 1, further including wherein the digital therapeutic is related to oncology treatment ([0117] of Amarasingham discusses how the system can be used to generate treatments plans for oncology patients).

Regarding claim 8, Amarasingham discloses a system (system 10 of Figure 1) comprising: 
a processor (the system 10 includes a computing device 12 per Figure 1 and [0029] which would include a processor); 
a data bus coupled to the processor (the computing device 12 of Figure 1 would include a data bus); and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (the computing device 12 of Figure 1 would include a storage medium with program code that interacts with computer operations and includes instructions executable by the processor, where the storage medium is coupled to the data bus) and configured for: 
The remaining limitations of claim 8 are disclosed by the Amarasingham/Iliff/Wall combination as discussed above in relation to claim 1.

Claims 9-14 are rejected in view of the Amarasingham/Iliff/Wall combination as respectively discussed above in relation to claims 2-7.
Regarding claim 15, Amarasingham discloses a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions (the computing device 12 of the system 10 of Figure 1 would include a storage medium with program code that interacts with computer operations and includes instructions executable by the processor, where the storage medium is coupled to the data bus) configured for:
The remaining limitations of claim 15 are disclosed by the Amarasingham/Iliff/Wall combination as discussed above in relation to claim 1.

Claims 16, 17, 18, 19, and 20 are rejected in view of the Amarasingham/Iliff/Wall combination as respectively discussed above in relation to claims 2, 3, 4, 6, and 7.

Regarding claim 21, the Amarasingham/Iliff/Wall combination discloses the method of claim 1, further including wherein the insights are dynamically generated in time to affect care decisions for the patient at specific points of care in a care pathway ([0048] of Amarasingham discusses how treatment/therapy recommendations (insights) are generated in real-time for use by healthcare personnel and how alerts (insights) can be sent to an attending physician or nurse regarding a patient’s status or missed/delayed treatment for patients under their care; also [0052] discusses how the system 10 outputs notifications/alerts (insights) to appropriate personnel so that proper action can be taken regarding the patient’s treatment and care; accordingly, the insights are “dynamically” generated (they are generated in response to changing patient data/conditions) in time for medical personnel to change care decisions for the patient at specific points in the patient’s care pathway (e.g., the generated insights are at some specific points in the patient’s care pathway).

	Claims 22 and 23 are rejected in view of the Amarasingham/Iliff/Wall combination as discussed above in relation to claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686